NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


WILLIAM FLETCHER,                                   No. 17-35862

             Plaintiff-Appellee,                    D.C. No.
                                                    1:15-CV-00029-REB
v.

MARQUARDT, Ada County Sheriff                       MEMORANDUM*
   Deputy

             Defendant-Appellant.



                   Appeal from the United States District Court
                             for the District of Idaho
                    Ronald Bush, Magistrate Judge, Presiding

                      Argued and Submitted February 7, 2019
                               Seattle, Washington

Before: IKUTA and CHRISTEN, Circuit Judges, and FREUDENTHAL,** District
Judge




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
                                          1
      Deputy Marquardt appeals the denial of summary judgment on the claim that

he used excessive force against Fletcher, a pretrial detainee in the Ada County jail.

Marquardt argues he is entitled to qualified immunity because he did not use

excessive force and the law was not clearly established that his force was unlawful

under the circumstances. We have jurisdiction under 28 U.S.C. § 1291.

      1.     Marquardt argues he did not use excessive force in striking Fletcher

whom he contends was argumentative, noncompliant with instructions, and actively

resistant. A material dispute of fact exists regarding whether Marquardt gave

Fletcher instructions before striking him. Fletcher’s subjective complaints of pain

from the blows are also disputed. These disputes cannot be reconciled by simply

adopting Marquardt’s contentions. The district court did not err in finding the record

presented genuine issues of material fact on whether the force Marquardt

purposefully used against Fletcher was objectively unreasonable.

      2.     Marquardt argues there is no clearly established law that would inform

a reasonable deputy facing these specific facts that he could not employ the force

used to obtain compliance. Viewing the evidence in the light most favorable to

Fletcher, Fletcher was compliant and did not provoke Marquardt. The law is clearly

established that a reasonable correctional officer cannot administer strong blows

upon a compliant pretrial detainee without violating the detainee’s right under the

Fourteenth Amendment’s Due Process Clause to be free from objectively

                                          2
unreasonable force purposely used against him. Felix v. McCarthy, 939 F.2d 699,

701 (9th Cir. 1991). The district court did not err in denying Marquardt’s motion

for summary judgment based on qualified immunity.

AFFIRMED.




                                       3